Case: 20-60220     Document: 00515830101         Page: 1     Date Filed: 04/21/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                         April 21, 2021
                                  No. 20-60220                          Lyle W. Cayce
                                Summary Calendar                             Clerk


   Jessica Cecibel Guzman-Ayala,

                                                                      Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A205 852 024


   Before Davis, Stewart, and Dennis, Circuit Judges.
   Per Curiam:*
          Jessica Cecibel Guzman-Ayala is a native and citizen of El Salvador.
   She petitions for review of the decision of the Board of Immigration Appeals
   (BIA) dismissing the appeal from the decision of the Immigration Judge (IJ)




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60220      Document: 00515830101           Page: 2    Date Filed: 04/21/2021




                                     No. 20-60220


   denying her applications for asylum, withholding of removal, and protection
   under the Convention Against Torture (CAT).
          We review the decision of the BIA and consider the IJ’s decision only
   to the extent it influenced the BIA. Zhu v. Gonzales, 493 F.3d 588, 593 (5th
   Cir. 2007). Questions of law are reviewed de novo, and findings of fact are
   reviewed for substantial evidence. Orellana-Monson v. Holder, 685 F.3d 511,
   517-18 (5th Cir. 2012); Chen v. Gonzales, 470 F.3d 1131, 1134 (5th Cir. 2006).
   Under the substantial evidence standard, the petitioner must show that “the
   evidence is so compelling that no reasonable factfinder could reach a contrary
   conclusion.” Orellana-Monson, 685 F.3d at 518 (internal quotation marks and
   citation omitted); see 8 U.S.C. § 1252(b)(4)(B).
          Guzman-Ayala challenges the BIA’s denial of her request for asylum
   and withholding of removal based on Guzman-Ayala’s membership in the
   particular social group of Salvadoran women who “are unable to leave their
   domestic relationship.” A particular social group must be made up of
   members who share a common immutable characteristic, be defined with
   particularity, and be distinct from other persons within society. Matter of L-
   E-A-, 27 I. & N. Dec. 581 (A.G. 2019); see also Pena Oseguera v. Barr, 936 F.3d
   249, 251 (5th Cir. 2019). We find no legal error in the BIA’s analysis of the
   asylum claim, and we conclude that substantial evidence supports the BIA’s
   finding that Guzman-Ayala is ineligible for asylum because her proposed
   particular social group does not meet these requirements. See Gonzales-Veliz
   v. Barr, 938 F.3d 219, 229-34 (5th Cir. 2019); Orellana-Monson, 685 F.3d at
   517-18; Chen, 470 F.3d at 1134.
          We have long held that, “[b]ecause the level of proof required to
   establish eligibility for withholding of removal is higher than that required for
   asylum, failure to establish eligibility for asylum is dispositive of claims for
   withholding of removal.” Majd v. Gonzales, 446 F.3d 590, 595 (5th Cir.




                                          2
Case: 20-60220     Document: 00515830101          Page: 3    Date Filed: 04/21/2021




                                   No. 20-60220


   2006); see Munoz-Granados v. Barr, 958 F.3d 402, 408 (5th Cir. 2020); Dayo
   v. Holder, 687 F.3d 653, 659 (5th Cir. 2012); Thuri v. Ashcroft, 380 F.3d 788,
   793 (5th Cir. 2004). We therefore reject the petitioner’s contention that the
   BIA legally erred in concluding that her claim for withholding of removal fell
   with her claim for asylum.
          Finally, Guzman-Ayala disagrees with the BIA’s factual finding that
   she is ineligible for protection under the CAT. She maintains that she
   provided credible testimony to support her argument that her former
   domestic partner would torture her upon her return to El Salvador and that
   Salvadoran officials would acquiesce in that torture. Because the record
   evidence does not compel a conclusion contrary to that reached by the BIA,
   we may not disturb the BIA’s finding. See Chen, 470 F.3d at 1134; 8 U.S.C.
   § 1252(b)(4)(B).
          The petition for review is DENIED.




                                         3